      Case 3:20-cv-00094-JAJ-HCA Document 19-1 Filed 02/26/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

Jennifer Cano, Individually and            CASE NO. 3:20-cv-00094-JAJ-HCA
as the Administrator of the Estate of
Pedro Cano Rodriguez;
Kimberly Cano, Individually;
and Peter Junior Cano, Individually,

                             Plaintiffs,

vs.

Tyson Foods, Inc.; Tyson Fresh Meats,
Inc.; John H. Tyson; Samuel Dean
Banks; Noel White; Tom Brower;
Elizabeth Croston; Stephen R.
Stouffer; Brent R. McElroy; Ed
McAtee; Scott Little; Doug White;
Laurie Garcia; and Amanda Brown,

                          Defendants.




                              BRIEF IN SUPPORT OF

      EXPEDITED MOTION TO STAY/HOLD PROCEEDINGS IN ABEYANCE
     Case 3:20-cv-00094-JAJ-HCA Document 19-1 Filed 02/26/21 Page 2 of 7




     Pursuant to Local Rule 7(i) and 7(j), Defendants respectfully request that the

Court stay all proceedings in this matter and hold all deadlines in abeyance until the

Eighth Circuit issues a final ruling on the jurisdictional issues currently pending on

appeal in the matters of Buljic, et al. v. Tyson Foods, Inc., et al., No. 21-1010, and

Fernandez, et al. v. Tyson Foods, Inc., et al., No. 21-1012, which have been consoli-

dated for appeal, and for which the Eighth Circuit granted a stay of proceedings pend-

ing its disposition of the appeals.

     Like this case, the Buljic and Fernandez cases involve claims by Tyson employ-

ees who allege exposure to COVID-19—and like this case, those cases present the

question of whether federal directives Tyson received during the pandemic as part of

the nation’s critical food infrastructure support federal officer removal jurisdiction.

     That issue, which is central to the Plaintiffs’ pending Motion for Remand in this

case, is now pending on appeal to the Eighth Circuit. The requested stay here is ap-

propriate to conserve judicial and party resources because the Eighth Circuit’s forth-

coming decision will likely provide highly relevant guidance for this Court’s consider-

ation of the propriety of jurisdiction or the need for a remand.

                                Factual Background

     Plaintiffs filed a Petition in Iowa state court alleging that Pedro Cano Rodriguez,

a Tyson employee, passed away as a consequence of workplace exposure to COVID-

19 (Dkt. 1-1). Defendants removed the case to federal court (Dkt. 1), because the Pe-

tition challenges actions taken by Defendants at the direction of a federal officer, 28

U.S.C. § 1442(a)(1), and because the Petition raises unique issues of federal law suf-

ficient for federal question jurisdiction. 28 U.S.C. § 1331. Defendants then filed mo-

tions to dismiss the Petition for failure to state a claim and other grounds on Decem-

ber 7, 2020 (Dkts. 5-6).

     Plaintiffs moved to remand on December 16, 2020 (Dkt. 9), and remand is fully

briefed and pending before the Court. See Dkt. 12 (Defendants’ Resistance to the


                                          -2-
     Case 3:20-cv-00094-JAJ-HCA Document 19-1 Filed 02/26/21 Page 3 of 7




Motion for Remand); Dkt. 13 (Plaintiffs Reply in support of Plaintiffs’ Motion to Re-

mand); Dkt. 18 (Plaintiffs’ Supplement to Plaintiffs’ Motion to Remand). The Court

already entered an Order Granting a Motion to Stay All Deadlines on December 23,

2020 until the Motion to Remand is ruled upon (Dkt. 11). The requested relief here is

merely a logical extension of what has already been granted.

     The Buljic and Fernandez lawsuits pending in the Eighth Circuit assert similar

claims to those raised by Plaintiffs in this lawsuit. Those cases were also filed in state

court and removed to federal court based on federal officer removal. The district court

granted remand in Buljic and Fernandez, and all defendants including Tyson exer-

cised their rights to immediately appeal to the Eighth Circuit.

     A consolidated appellate briefing schedule has been set, and of particular signif-

icance here, the Eighth Circuit granted a stay pending its disposition of the appeal.

See Buljic Appeal Briefing Schedule Order (Jan. 4, 2021), attached hereto as Exhibit

A; Fernandez Appeal Briefing Schedule Order (Jan. 5, 2021), attached hereto as Ex-

hibit B; Eighth Circuit Stay Order (Feb. 8, 2021), attached hereto as Exhibit C

(staying the remand orders and consolidating the Buljic and Fernandez appeals). De-

fendants’ opening brief was filed on February 16, 2021; Plaintiffs’ response is due 30

days thereafter; and the reply brief is due 21 days following the response.

                                      Argument

     A federal district court has broad discretion to issue a stay “incidental to the

power inherent in every court to control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.” Landis v.

North Am. Co., 299 U.S. 248, 254 (1936). A stay is appropriate to conserve judicial

resources, Webb v. R. Rowland & Co., Inc., 800 F.2d 803, 808 (8th Cir. 1986), so as to

avoid a “significant and duplicative expenditure of time and resources,” see Harring-

ton v. Wilber, 670 F. Supp. 2d 951, 956 (S.D. Iowa 2009). See also Ritchie Capital

Mgmt., L.L.C. v. Jeffries, 653 F.3d 755, 763 (8th Cir. 2011) (“The district court has


                                          -3-
     Case 3:20-cv-00094-JAJ-HCA Document 19-1 Filed 02/26/21 Page 4 of 7




the authority to refuse to hear this case if it raises issues that substantially duplicate

those raised by a case pending in another court.”).

     In the interest of judicial economy, district courts in the Eighth Circuit com-

monly exercise their discretion to stay a case where a pending appeal in another case

may affect or aid the district court’s ultimate ruling. See Gillick v. Willey, 4:19-CV-

03095 SEP, 2020 WL 5017291, at *2 (E.D. Mo. Aug. 25, 2020) (finding a stay was

appropriate to avoid “devoting substantial judicial resources to an unsettled question

of law . . . when directly relevant guidance from the Eighth Circuit is forthcoming”);

United States v. McClinton, No. 15–252 (JRT/TNL), 2017 WL 3381817, at *1 (D.

Minn. Aug 4, 2017) (staying a case where the outcome of a pending Eighth Circuit

appeal “may affect” the district court’s decision); see also Kayser v. Sw. Bell Tel. Co.,

410CV1495CDP, 2010 WL 5139351, at *5 (E.D. Mo. Dec. 10, 2010) (finding a stay

appropriate where a pending arbitration proceeding “could aid eventual analysis of

the issues” even if its outcome was not dispositive).

     Indeed, in Burford v. Monsanto Co., No. 4:16-cv 00536 PLC, 2016 WL 3878469,

(E.D. Mo. July 18, 2016), a sister district court confronted with an identical proce-

dural scenario found it appropriate to grant a stay while the Eighth Circuit addressed

an appeal regarding a motion to remand related to federal officer removal. Id. at *4.

As here, separate actions involving similar claims against the same defendant were

the subject of motions to remand. Id. at *3. In one of the actions, a district court

granted remand and the defendants appealed to the Eighth Circuit. Id. The Bur-

ford Court, noting the pending appeal in the separate case, reasoned that the Eighth

Circuit’s decision there “will likely have a significant effect on the ultimate disposi-

tion of the instant matter,” and stayed the action to “serve the interests of judicial

economy.” Id. at *3–4.

     As in Burford, the decision by the Eighth Circuit in the consolidated appeal from

the Buljic and Fernandez matters will likely provide relevant guidance to this Court


                                          -4-
     Case 3:20-cv-00094-JAJ-HCA Document 19-1 Filed 02/26/21 Page 5 of 7




on the federal officer removal issues pending in this matter. Thus, a stay of the pro-

ceedings during the pendency of the consolidated Buljic and Fernandez appeal would

preserve judicial resources and party resources. See Coyne & Delany Co. v. G. W. On-

thank Co., 90 F. Supp. 505, 506 (S.D. Iowa 1950) (finding a stay appropriate pending

the outcome of separate case involving related issues that would “aid materially” in

the court’s disposition and thereby reduce the costs of litigation).

                                 *      *         *    *

     In the interests of judicial efficiency, defendants respectfully request that the

Court stay all proceedings in this matter until after the Eighth Circuit issues a final

ruling on the issues currently pending on appeal in the matters of Buljic, et al. v.

Tyson Foods, Inc., et al., No. 21-1010, and Fernandez, et al. v. Tyson Foods, Inc., et

al., No. 21-1012.



     Dated: February 26, 2021           Respectfully submitted,


                                                  /s/ Kevin J. Driscoll
                                                  Kevin J. Driscoll         AT0002245
                                                  Tamara K. Hackmann        AT0003003
                                                  FINLEY LAW FIRM, P.C.
                                                  699 Walnut Street, Suite 1700
                                                  Des Moines, Iowa 50309
                                                  Telephone: 515-288-0145
                                                  Facsimile: 515-288-2724
                                                  Email: kdriscoll@finleylaw.com
                                                         thackman@finleylaw.com

                                                  Christopher S. Coleman
                                                  (Admitted pro hac vice)
                                                  Perkins Coie LLP
                                                  2901 N. Central Avenue, Suite 2000
                                                  Phoenix, Arizona 85012
                                                  Telephone: 602.351.8000
                                                  Facsimile: 602-648.7000
                                                  Email: CColeman@perkinscoie.com



                                            -5-
Case 3:20-cv-00094-JAJ-HCA Document 19-1 Filed 02/26/21 Page 6 of 7




                                     Mary Gaston
                                     (Admitted pro hac vice)
                                     Perkins Coie LLP
                                     1201 Third Avenue, Suite 4900
                                     Seattle, Washington 98101-3099
                                     Telephone: 206.359.8000
                                     Facsimile: 206.359.9000
                                     Email: MGaston@perkinscoie.com

                                     ATTORNEYS FOR DEFENDANTS




                               -6-
     Case 3:20-cv-00094-JAJ-HCA Document 19-1 Filed 02/26/21 Page 7 of 7




                           CERTIFICATE OF SERVICE

      I hereby certify that, on February 26, 2021, a true and correct copy of the fore-

going document was served upon all counsel of record via the Court’s CM/ECF system

as follows:

              Matthew L. Preston
              Ann C. Gronlund
              Brad J. Brady
              BRADY PRESTON GRONLUND PC
              2735 First Avenue S.E.
              Cedar Rapids, IA 52402

              Attorneys for the Plaintiffs

                                                   /s/ Kevin J. Driscoll




                                             -7-
